FILED
                           NOT FOR PUBLICATION
                                                                             FEB 25 2022
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


In re: SAMUEL MICHAEL SABER,                     No.   21-55431

          Debtor,                                D.C. No. 2:20-cv-05729-MCS
______________________________

SAMUEL MICHAEL SABER,                            MEMORANDUM*

              Appellant,

 v.

JPMORGAN CHASE BANK, N.A.;
DEUTSCHE BANK NATIONAL TRUST
COMPANY; JOHN J. MENCHACA,
Chapter 7 Trustee for the Estate; PETER
C. ANDERSON, United States Trustee for
Region 16,

              Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                     Mark C. Scarsi, District Judge, Presiding

                     Argued and Submitted February 10, 2022
                              Pasadena, California



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
Before: SCHROEDER, LIPEZ,** and LEE, Circuit Judges.

      Debtor Samuel Saber appeals the district court’s order that affirmed the

bankruptcy court’s conversion of his case from Chapter 11 to Chapter 7. We

review the conversion for abuse of discretion. See In re Consol. Pioneer Mortg.

Entities, 264 F.3d 803, 806 (9th Cir. 2001).

      The bankruptcy court granted the conversion motion of Appellee JPMorgan

Chase Bank, the secured creditor on one of two residential rental properties that

were in Saber’s estate. Saber had fallen seriously in arrears in his mortgage

payments on both properties, failing to make any mortgage payment on one of the

properties for almost a decade. By his own admission, Saber filed for bankruptcy

“to stop the foreclosure” of that property.

      Saber proved as deficient in complying with the bankruptcy court orders as

he was in making the mortgage payments. As a Chapter 11 debtor, he was

required to file a disclosure statement and reorganization plan, see 11 U.S.C.

§ 1121(a), but never filed a viable plan, despite being given repeated chances to do

so. Saber failed to file a disclosure statement and amended reorganization plan by

a court-imposed January 8, 2020, deadline, and Chase filed its motion to convert to



      **
              The Honorable Kermit V. Lipez, United States Circuit Judge for the
First Circuit, sitting by designation.
                                              2
Chapter 7 based on Saber’s failure to follow court orders. After holding a hearing,

the bankruptcy court granted Chase’s motion.

      Saber does not dispute that he failed to file the required documents by the

January 8 deadline. He claims in effect that he had until the next status conference

to provide an explanation for his failure. The January 8 deadline, however, is

unambiguous; Saber’s failure to meet it is undeniable, and the bankruptcy court did

not abuse its discretion in granting the motion to convert to Chapter 7.

      Because we uphold the conversion to Chapter 7, we need not address

Saber’s contention that he was entitled to Subchapter 5 status, which is available

only to Chapter 11 debtors.

      The Appellees’ motion to dismiss the appeal as moot is denied.

      AFFIRMED.




                                          3